Citation Nr: 1401388	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for venous insufficiency, a residual of left tibia-fibula fracture.

2.  Entitlement to a rating in excess of 20 percent for left ankle degenerative joint disease (DJD), a residual of left tibia-fibula fracture.

3.  Entitlement to a rating in excess of 10 percent for left knee DJD, a residual of left tibia-fibula fracture.

4.  Entitlement to an effective date earlier than May 20, 1999, for the grant of service connection for venous insufficiency, a residual of left tibia-fibula fracture.

5.  Entitlement to an effective date earlier than May 20, 1999, for the grant of service connection for left ankle DJD, a residual of left tibia-fibula fracture.

6.  Entitlement to an effective date earlier than May 20, 1999, for the grant of service connection for left knee DJD, a residual of left tibia-fibula fracture.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Marian H. Neudel, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1951 to November 1951.  These matters are before the Board of Veterans' Appeal (Board) on appeal from a September 2006 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a left tibia-fibula fracture (implementing an August 2006 Board decision that granted service connection for a left leg disability).  Specifically, service connection was awarded for venous insufficiency, rated 20 percent effective May 20, 1999; left ankle DJD, rated 20 percent effective May 20, 1999; and left knee DJD, rated 10 percent effective May 20, 1999.  The Veteran disagrees with the initial ratings and effective dates assigned for these left tibia-fibula fracture residuals.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In April 2011, the Board remanded the case for additional development, to include consideration of a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  [The Board notes that, despite contentions made by the Veteran and his attorney in October 2012 and November 2012, the Veteran did not participate in a hearing on his claims in March 2012.]

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for increased ratings and earlier effective dates for left ankle DJD and left knee DJD, and the claim for a TDIU rating, are being REMANDED to the RO.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's venous insufficiency disability is manifested by persistent edema and stasis pigmentation; it is not shown to be manifested by persistent ulceration or massive board-like edema with constant pain at rest.

2.  In January 1952, the Veteran filed an original claim of service connection for a left leg disability; a January 1952 rating decision denied the claim.  A January 1953 Board decision denied his appeal of that decision; he has not filed a motion alleging clear and unmistakable error (CUE) in that decision.

3.  In May 1993, the Veteran filed a request to reopen a claim of service connection for a left leg disability; a June 1993 rating decision denied this claim to reopen.  The Veteran did not appeal that 1993 decision, and it became final.

4.  In October 1995, the Veteran filed a request to reopen a claim of service connection for a left leg disability; a December 1995 rating decision denied this claim to reopen.  The Veteran did not appeal the December 1995 rating decision, and it became final.

5.  On May 20, 1999, the Veteran filed a request to reopen the claim of service connection for a left leg disability; a September 2006 rating decision (implementing an August 2006 Board decision), in pertinent part, granted service connection for venous insufficiency (as a residual of left tibia-fibula fracture), rated 20 percent, effective May 20, 1999  .


CONCLUSIONS OF LAW

1.  A 40 percent, but no higher, rating is warranted for venous insufficiency.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2013).

2.  An effective date prior to May 20, 1999 for the award of service connection for venous insufficiency is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2009 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased rating and entitlement to an earlier effective date; while a November 2012 supplemental SOC (SSOC) readjudicated the matters after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At the hearing before the undersigned, the Veteran was advised of the criteria for a higher rating and to establish an earlier effective date for the award of service connection for venous insufficiency.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate or that he has been prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  [On multiple occasions, most recently in February 2012, the Social Security Administration (SSA) informed VA that all records for the Veteran had been destroyed; therefore, VA has determined that further attempts to obtain such records would be futile, and VA has notified the Veteran accordingly.]  The RO arranged for pertinent VA examinations in September 2007, January 2012, and March 2012.  The VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features (as well as functional impairment) of the venous insufficiency disability on appeal to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters pertaining to the Veteran's venous insufficiency disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matters decided is met.
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Increased Rating for Venous Insufficiency 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's venous insufficiency is rated under Code 7121, which sets forth the following rating criteria for post-phlebitic syndrome of any etiology, with the following findings attributed to venous disease.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7121.

The evidence reflects that throughout the evaluation period the Veteran has used elastic compression stockings as well as a Jobst extremity pump on a daily basis to treat his venous insufficiency disability.  On private examination in November 2000, he presented with chronic edema of the left leg and a definite dusky discoloration of the left foot.  Ongoing VA treatment records beginning in September 2006 note hemosiderin discoloration on his feet and lower legs bilaterally, as well as 1+ pitting edema to the left lower extremity, but no open lesions or macerations.

On September 2007 VA examination the Veteran presented with (1+) edema in the left leg which was noted to be alleviated by elevation of the leg and by compression hose; no varicose veins or thrombophlebitis were seen.

In a December 2009 statement, the Veteran noted that he used ointment for his venous insufficiency to help treat discoloration and rash.  At his September 2010 hearing, he testified that his daily treatment regimen included use of elastic compression stockings and a Jobst extremity pump.

On January 2012 VA examination the Veteran reported that both of his lower extremities ached, which restricted his ability to walk to about two blocks and to stand to about 30 minutes at a time.  He reported having lower extremity edema which was relieved by using a Jobst extremity pump for two hours every day.  Examination of his left lower extremity revealed edema (which was pitting up to the knee), stasis pigmentation, and hair loss.  There were no palpable or visible varicose veins, no ulcers, and no eczema.

On March 2012 VA examination the following symptoms were noted: non-persistent edema which was relieved completely by compression hosiery and rest; persistent discoloration; not-constant pain which did occur at rest; and aching, fatigue, and a heavy feeling after prolonged walking or standing which were relieved by elevation or compression hosiery.  It was noted that there was no ulceration, and that he did not have a history of erythromelalgia, angioneurotic edema, or Raynaud's phenomenon or syndrome.

The evidence demonstrates that the Veteran's venous insufficiency disability meets the schedular criteria for a 40 percent rating during the entire evaluation period as it has consistently been manifested by persistent edema and stasis pigmentation.  However, there is no evidence that the disability met the criteria for a rating in excess of 40 percent at any time; it has not been manifested by persistent ulceration or massive board-like edema with constant pain at rest.  Accordingly, the Board finds that a 40 percent rating is warranted throughout.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of vascular impairment, but a greater degree of vascular impairment is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment)  of the disability and therefore are not inadequate .  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

The matter of entitlement to a TDIU rating is addressed in the remand below.

Earlier Effective Date for Venous Insufficiency Disability

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

In January 1952, the Veteran filed an original claim for service connection for a left leg disability, and a January 1952 rating decision denied the claim.  A January 1953 Board decision denied an appeal of that decision, and the Veteran has not filed a motion alleging CUE in the Board's decision.

In May 1993 the Veteran filed a request to reopen a claim of service connection for a left leg disability; a June 1993 rating decision denied that claim to reopen.  The Veteran did not appeal the  June 1993 rating decision, and it became final.

In October 1995 the Veteran filed a request to reopen a claim of service connection for a left leg disability; a December 1995 rating decision denied that claim.  The Veteran did not appeal the December 1995 decision, and it became final.

On May 20, 1999, the Veteran again filed a request to reopen a claim of service connection for a left leg disability; a September 2006 rating decision (implementing an August 2006 decision by the Board) in pertinent part granted service connection for venous insufficiency (as a residual of left tibia-fibula fracture), rated 20 percent, effective May 20, 1999 (the date of receipt of the most recent claim to reopen).

The Board's January 1953 decision, denying the Veteran's original claim for service connection for a left leg disability, is final based on the evidence of record at the time, and is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in the January 1953 Board decision.  Therefore, the January 1953 final Board decision is a legal bar to an effective date prior to the date of that decision.

Furthermore, the Veteran's requests (in May 1993 and October 1995) to reopen the claim of service connection for a left leg disability were denied by June 1993 and December 1995 rating decisions, respectively.  Because he did not appeal these decisions, they also became final (and are legal bars to an earlier effective date).

The date of receipt of the instant claim to reopen is May 20, 1999.  There is no evidence or correspondence in the record that was received between the December 1995 rating decision and the May 20, 1999 claim to reopen.  Therefore, May 20, 1999 (the date of the reopened claim) is the earliest possible (and appropriate) effective date for the grant of service connection for venous insufficiency, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

The facts pertaining to this claim are clear; there is no doubt to be resolved.  Accordingly, the appeal in this matter must be denied.


ORDER

A 40 percent rating is granted for the Veteran's venous insufficiency, subject to the regulations governing payment of monetary awards.

An effective date prior to May 20, 1999, for the grant of service connection for venous insufficiency is denied.


REMAND

Regarding the Veteran's claims seeking increased ratings and earlier effective dates for his left ankle DJD and left knee DJD, the most recent SSOC was issued in November 2012.  Thereafter, in September 2013, he underwent VA examinations for his left ankle and left knee.  No waiver of initial RO review has been provided by the Veteran or his attorney with regard to this new evidence.  Therefore, on remand, the RO must consider this new evidence in the first instance with respect to the left ankle DJD and left knee DJD claims on appeal.  See 38 C.F.R. § 20.1304.
The claim for a TDIU rating is inextricably intertwined with the left ankle DJD and left knee DJD claims remaining on appeal, as the outcome of those claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the claim for a TDIU must be readjudicated after the left ankle DJD and left knee DJD claims are readjudicated following the completion of the development requested on remand.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should review the record, to include the September 2013 VA examination reports in the first instance, and readjudicate the claims remaining on appeal (first the claims for increased ratings and earlier effective dates for left ankle DJD and left knee DJD, followed by the claim for a TDIU).  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


